Filed 10/14/14 In re T.M. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




In re T.M., a Person Coming Under the Juvenile Court                                         C074456
Law.

THE PEOPLE,                                                                         (Super. Ct. No. 69026)

                   Plaintiff and Respondent,

         v.

T.M.,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende).
         In December 2011 the San Joaquin County District Attorney filed two petitions
under Welfare and Institutions Code section 602 as to the 14-year-old minor T.M. The
first petition alleged discharging a firearm in a grossly negligent manner, a felony


                                                             1
(count 1; Pen. Code, § 246.3);1 resisting a peace officer, a misdemeanor (count 2; § 148,
subd. (a)(1)); possession of a firearm by a minor, a felony (count 3; former § 12101,
subd. (a)(1) [now §§ 29610, 29700, added by Stats. 2010, ch. 711, § 6]); and possession
of ammunition by a minor, a misdemeanor (count 4; former § 12101, subd. (b)(1)). The
second petition alleged first degree burglary, a felony (count 1; § 459); attempted grand
theft of personal property, a felony (count 2; §§ 664/487, subd. (a)); conspiracy to
commit burglary, a felony (count 3; § 182, subd. (a)(1)); and disturbing the peace, a
misdemeanor (count 4; § 415, subd. (1)).
        The district attorney found the minor eligible to be considered by the juvenile
court for deferred entry of judgment (DEJ) on both petitions and the court ordered the
probation department to prepare a DEJ suitability report.
        In January 2012 the district attorney filed a subsequent wardship petition, alleging
first degree burglary, a felony (count 1; § 459), and receiving stolen property, a felony
(count 2; § 496, subd. (a)). Again, the district attorney determined that the minor was
eligible to be considered by the juvenile court for DEJ.
        Later in January 2012 the minor waived his rights and admitted count 1 of each of
the three petitions. The juvenile court declared the admitted offenses to be felonies and
dismissed all remaining counts in the interest of justice. Determining that the minor was
not suitable for DEJ, the court adjudged him a ward of the court and placed him on
probation with a 60-day commitment to juvenile hall, followed by release to his mother’s
custody.
        In November 2012 the district attorney filed a petition to violate the minor’s
probation, alleging he failed to attend school and was suspended for misconduct. The
minor admitted the allegations. The juvenile court continued him on probation and




1   Undesignated statutory references are to the Penal Code.

                                              2
committed him to juvenile hall for 90 days, to be suspended on completion of the
“Reconnect Program.”
       In May 2013 the district attorney filed a second subsequent wardship petition,
alleging first degree burglary, a felony (count 1; § 459); conspiracy to commit burglary, a
felony (count 2; § 182, subd. (a)(1)); possession of a firearm by a minor, a felony
(count 3; former § 12101, subd. (a)(1)); vandalism under $400 in damage, a misdemeanor
(count 4; § 594, subd. (a)); and possession of ammunition by a minor, a misdemeanor
(count 5; former § 12101, subd. (b)). As to count 1, the petition alleged that the minor
was armed with a firearm. (§ 12022, subd. (a)(1).) The petition requested a hearing on
whether the minor was a fit and proper subject to be dealt with under juvenile court law.
(§ 707, subd. (a)(2).)
       Based on the same allegations as in the second subsequent wardship petition, the
district attorney also filed a petition to violate the minor’s probation.
       The juvenile court ordered the probation department to prepare a fitness report.
The report concluded the minor was not a fit and proper subject to be dealt with under
juvenile court law.
       According to the probation officer’s report, on December 20, 2011, Stockton
police officers responding to a report of juveniles shooting a gun found the minor in
possession of a handgun, and two casings were recovered at the scene; the minor
admitted firing the gun at a residence. On April 1, 2011, the minor and another juvenile
were cited for engaging in mutual combat. On July 7, 2011, officers found the minor and
another juvenile inside a residence, with a third outside acting as a lookout; a duffel bag,
backpack, and purses were found on the living room floor, containing property that the
homeowners later identified as theirs. On November 21, 2011, the minor and two other
juveniles broke into a residence, where they were caught. On May 9, 2013, the minor
and two other persons broke into a residence and ransacked it, then fled after the police
arrived; when found, the minor admitted possessing a loaded firearm.

                                               3
       At a hearing in June 2013 the juvenile court found the minor unfit to be dealt with
under juvenile court law and ordered the matter referred to the district attorney for
prosecution of the minor as an adult. The court subsequently dismissed the second
subsequent wardship petition and discharged the probation violation petition. The minor
filed a timely notice of appeal.
       We appointed counsel to represent the minor on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) The minor was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from the minor. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to the minor.
                                      DISPOSITION
       The order appealed from is affirmed.



                                                             RAYE               , P. J.



We concur:



         BUTZ                , J.



         MAURO               , J.




                                              4